Citation Nr: 0119970	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
Hepatitis C from February 5, 1999, to October 25, 1999.

2.  Entitlement to a rating higher than 30 percent for 
Hepatitis C from October 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from September 4, 1944, to 
July 11, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision that 
granted service connection and awarded a 10 percent rating 
for Hepatitis C from February 5, 1999.  Subsequently, by an 
August 2000 rating decision, a 30 percent rating for 
Hepatitis C was awarded from October 25, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, and 
because the RO has staged the ratings in this case, the Board 
has characterized the rating issues on appeal as set forth on 
the preceding page.


REMAND

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000) allow for a 10 percent evaluation for infectious 
hepatitis when there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation is 
allowed for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  Diagnostic Code 7345.  A 60 percent evaluation is 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Id.  A 100 percent rating is assignable when 
there is marked liver damage manifest by liver function test 
and marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
Id.  

In his August 2000 appeal, the veteran contends that the 
service-connected Hepatitis C has caused him medical 
problems, to include depression, weight loss and body sores 
from medication used to treat Hepatitis C, stomach problems, 
and fatigue warranting a 100 percent rating.  He has also 
reported experiencing cognitive difficulties and 
genitourinary problems.  

The evidence of record reveals numerous VA medical records 
showing treatment or evaluation for Hepatitis C from July 
1995 to December 1999.  These records show a diagnosis of 
chronic Hepatitis C, a period of interferon and dual 
treatment, elevated liver enzymes, liver enlargement, and a 
January 1996 diagnosis of cirrhosis.  As noted, the claims 
file does not include any treatment records later than 
December 1999.  

Additionally, the record contains a one-page VA examination 
report dated in December 1999, showing a history of reactions 
to the drug used to treat Hepatitis C.  The reactions 
reportedly included severe depression and weight loss.  The 
examiner's final assessment was of a history of Hepatitis C.  
The examiner noted that the veteran was taken off interferon 
in March 1999 due to a drug reaction.  Laboratory reports at 
the time of the examination showed elevated liver enzymes.  
Further, the report indicates that the veteran experienced 
occasional epigastric pain.   

What is significant about this case is that the veteran has 
reported a worsening of problems due to Hepatitis C since he 
was last examined by VA.  Moreover, his contentions raise 
questions as to which of his various symptoms are due to the 
service-connected disability or treatment therefor, and which 
are due to other problems such as his non-service-connected 
diabetes mellitus and hypothyroidism.  Given these questions, 
and the need to ascertain the level of disability experienced 
since the VA examination, a remand is required.

The Board also notes that the RO has not yet had an 
opportunity to consider whether any further notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000), which was 
enacted during the pendency of this appeal.  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this new law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 147 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

For the foregoing reasons, this case is REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information as to any current or 
past treatment for symptoms of Hepatitis 
C for which treatment records have not 
already been made part of the record, and 
should assist the veteran in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (2000).  
Further, the RO should obtain any records 
of treatment at VA prepared after 
December 1999 and relating to Hepatitis 
C.  

3.  After the above-requested development 
is accomplished, the veteran should be 
scheduled for a VA examination.  After 
reviewing the claims file, and examining 
the veteran, the examiner should 
identify, and render an opinion as to the 
nature and severity of any Hepatitis C 
symptoms presented.  In particular the 
examiner should assess the extent of any 
liver damage found attributable to the 
Hepatitis C.  In addition, the examiner 
should assess the nature and frequency of 
any gastrointestinal disturbances-such 
as those reported by the veteran in his 
August 2000 appeal-attributable to 
Hepatitis C.  The examiner should provide 
an opinion as to whether the fatigue and 
depression experienced by the veteran are 
related to the Hepatitis C.  
Additionally, the examiner should set 
forth the medical probabilities that 
other symptoms that the veteran has 
attributed to medications, such as skin 
sores, are the result of treatment for 
Hepatitis C.  Finally, it should be noted 
whether the veteran has required any rest 
therapy as a result of Hepatitis C or 
treatment therefor.  The duration and 
frequency of such rest requirements 
should be noted.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

